People v Turk (2020 NY Slip Op 01670)





People v Turk


2020 NY Slip Op 01670


Decided on March 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 12, 2020

109780

[*1]The People of the State of New York, Respondent,
vChristopher L. Turk, Appellant.

Calendar Date: February 7, 2020

Before: Garry, P.J., Egan Jr., Lynch, Clark and Devine, JJ.


Michael P. Graven, Owego, for appellant.
Matthew Van Houten, Ithaca (Andrew J. Bonavia of counsel), for respondent.

Appeal from an order of the County Court of Tompkins County (Rowley, J.), rendered August 22, 2017, which denied defendant's motion to reduce costs and fees imposed pursuant to Penal Law § 60.35.
Defendant was charged in two separate accusatory instruments with various crimes and he was subsequently convicted of sexual abuse in the first degree and sexual performance by a child. Sentencing for both crimes occurred at the same time and costs and fees were imposed with respect to each crime pursuant to Penal Law § 60.35. Thereafter, defendant made a pro se motion seeking to have the costs and fees imposed collectively on both crimes, instead of separately. County Court denied the motion and defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. The order at issue, however, is not appealable as of right (see CPL 450.10), nor is it one for which defendant could seek permission to appeal (see CPL 450.15). Consequently, the appeal is not properly before this Court and must be dismissed (see generally People v Cann, 152 AD3d 828, 829 [2017]).
Garry, P.J., Egan Jr., Lynch, Clark and Devine, JJ., concur.
ORDERED that the appeal is dismissed, without costs.